DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Election/Restrictions
Newly submitted claim 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 directed to a non-elected embodiment since the elected embodiment is directed to a case for mounting on a wall.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13, 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 9, there is no support in the original discloses for the collectible directly in contact with the foam layer.  It is noted that the original disclosure states a collectible in direct contact with top and bottom of the openings but is silent regarding direct contact with the foam layer and thus it constitutes new matter.  Regarding claim 21, no support in the original disclosure for each of the plurality receives no more than a single one of the collectibles and thus it constitutes new matter.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  Regarding claim 22, no support in the original disclosure for the collectible directly in contact with inner surface of the foam layer and thus it constitutes new matter.  In particular, the original disclosure is silent regarding an inner surface where the collectible is directly in contact with.  It is noted that the original disclosure describes a top of the opening contacting top of the collectible and bottom of the opening contacting bottom of the collectible.  However, this is not equivalent to the recitation of an inner surface directly in contact with the collectible.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear whether applicant is claiming the combination of a case and collectibles or whether applicant is claiming the subcombination of a case capable of functioning with collectibles.  The preamble hints at the latter, i.e. “case for storing collectibles”; however, the body of the claim suggests the former by reciting structure of the case in relation to the collectible, i.e. “width of each of the plurality of openings being equal to or less than the standard width of the collectible”.  The claims will be given their broadest reasonable interpretation and be treated as directed to the subcombination; however, clarification of the scope of the claims is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0180452 to Brandinelli in view of US 2014/0265789 to Metzler.
Regarding claim 9, Brandinelli discloses a case (Fig 6) for storing collectibles having a same height and width (intended use), the case comprising a front facing layer (Fig 7), side panels (334, 338), a plurality of openings (C1-C10) each having a height and width, the width of the openings capable of being equal to or less than the width of a collectible such that the collectible is held in the opening by a friction fit directly in contact with the opening when placed within the opening.  In particular, since Brandinelli discloses the case having the structure as recited, then it can function with collectibles having a size equal or less than to form a friction fit when fitted within the opening of the case.  Brandinelli does not teach the case comprising a foam layer that comprises the openings.  In particular, Brandinelli does not teach the case made of foam.  However, Brandinelli  suggests that other appropriate materials can be used to manufacture the display assembly (¶0037) and Metzler discloses a display device (4) made of foam having openings to store items.  One of ordinary skill in the art would have found it obvious to manufacture the Brandinelli case out of foam material as suggested by Metzler in order to facilitate holding of the collectibles since it has been held that that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Furthermore, the collectible would be capable of being in direct contact 
Regarding claim 10, as best understood, Brandinelli further discloses height of the each of the openings (C1-C10) capable of being equal to or less than the height of the collectible since it has the structure as recited.
Regarding claim 11, the modified Brandinelli further discloses the foam layer (4, Metzler) pliable to allow collectibles to be inserted into the openings since the material is foam (Metzler, ¶0003).
Regarding claim 12, as best understood, Brandinelli further discloses each of the plurality of openings (C1-C10) having a depth (Fig 6) which can be less than the depth of a collectible such that the collectible cantilevers out of the case when placed into the opening.
Regarding claim 13, Brandinelli further discloses one or more attachment mechanisms (342, Fig 8) that allow the case to be hung on a wall (¶0059).
Regarding claim 21, as best understood, Brandinelli further discloses each of the opening capable of receiving no more than single one of the collectibles since it has the structure as recited and can be used as recited where only one collectible is placed in one opening.
Regarding claim 22, as best understood, Brandinelli further discloses foam layer having an inner surface (rear wall 197, Fig 4) at each of the opening and is capable of directly contacting a collectible depending on the size of the collectible and its placement within the opening.  Note that since prior art discloses the structure of the case as recited, then it can also function with a collectible as recited.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Initally, it is noted that applicant does not argue the rejection of the dependent claims.  It is further noted that applicant has not address the objection to the drawings and argues that the applicant would submit corrected drawings once allowable subject matter is indicated.  However, as stated in the last office action, the objection to the drawings will not be held in abeyance. See 37 CFR 1.85(a).  In response to the rejection under 35 USC 112, second paragraph, applicant states that the claims are directed to the subcombination of only the case and not to the combination of the case and collectible.  However, the claims recite structure of the case in relation to the collectible and thus renders the scope of the claims unclear.  For example, claim 9 recites in part, “the width of each of the plurality of openings being equal to or less than the width of one of the collectibles…”.  How can the width of the opening be equal to or less than the width of an unclaimed collectible if the collectible is not part of the claimed invention?  In addition, claim 12 positively recites the collectibles having a depth but applicant states that only the case is being claimed and thus it is not clear if these collectibles are being claimed in combination with the case even though applicant is on record stating otherwise.  Claim 22 also recites in part, “the collectible is directly in contact with the inner surface of the foam layer”.  How can the collectible be directly in contact with the inner surface of the foam layer if the collectible is not part of the claimed invention as stated by applicant?
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Assuming arguendo that applicant has support in the original disclosure for a collectible directly in contact with the foam layer, applicant’s argument that prior art does not teach this limitation is not persuasive because Metzler discloses the insert being a foam layer that directly contacts the item to be held.  Manufacturing the Brandinelli display assembly out of foam as suggested by Metzler would have resulted in the displayed item capable of directly contacting the foam layer.
In response to applicant's argument that Metzler and Brandinelli is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Brandinelli is directed to a display assembly and suggests that the material of the display assembly can be made of any appropriate material that allows it to achieve its intended purpose of packaging, storing and displaying items (¶0001, ¶0037).  Metzler is directed to device for storing items and in particular discloses an assembly (4) made of foam and is intended to package, store and display items in each opening of the assembly.  Since both are directed to the same field of storing and displaying items, one of ordinary skill in the art would have found it obvious to manufacture the Brandinelli assembly out of a foam material to facilitate storing and display of items.
In response to applicant's argument that none of the cited prior art has the same goal as the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that none of the cited art provides a case configured for use with collectibles each having a same size, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735